      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 1 of 25 PageID #:1



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DISTRICT

HOWARD COHAN,                         )
                                      )        INJUNCTIVE RELIEF SOUGHT
        Plaintiff,                    )
                                      )
vs.                                   ) Case No.
                                      )
IHG MANAGEMENT (MARYLAND), LLC        )
d/b/a INTERCONTINENTAL HOTEL CHICAGO, )
                                      )
        Defendant.                    )

                                          COMPLAINT

       Plaintiff, HOWARD COHAN (“Plaintiff”), by and through undersigned counsel, hereby

files this Complaint and sues IHG MANAGEMENT (MARYLAND, LLC d/b/a

INTERCONTINENTAL HOTEL CHICAGO (“Defendant”) for declaratory and injunctive

relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and expert

fees) pursuant to 42 U.S.C. §12182 et. seq., and the 2010 Americans with Disabilities Act

(“ADA”) and alleges as follows:


                                 JURISDICTION AND VENUE

       1.      This Court is vested with original jurisdiction over this action pursuant to 28

U.S.C. §1331 for Plaintiff’s claims arising under Title 42 U.S.C. §12182 et. seq., based on

Defendant’s violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as

the 2010 ADA Standards.

       2.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) and the Internal

Operating Procedures for the United States District Court for the Northern District of Illinois in

that all events giving rise to the lawsuit occurred in Cook County, Illinois.



                                                  1
      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 2 of 25 PageID #:2




                                                PARTIES

        3.       Plaintiff, HOWARD COHAN is a resident of the state of Florida residing in Palm

Beach County, Florida, and is otherwise sui juris.

        4.       Upon information and belief, Defendant is the lessee, operator, owner and/or

lessor of the Real Property, which is subject to this lawsuit, and is located at 505 N. Michigan

Avenue, Chicago, Illinois 60611 (“Premises”) and is the owner of the improvements where the

Premises is located.

        5.       The Premises is a place of public accommodation.

        6.       Defendant is authorized to conduct, and is in fact conducting, business within the

state of Illinois.

        7.       Plaintiff is an individual with numerous permanent disabilities including severe

spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

spine with nerve root compromise on the right side; a non-union fracture of the left acromion

(shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms

cause sudden onsets of severe pain and substantially limit Plaintiff’s major life activities,

including but not limited to walking, standing, lifting, bending and performing manual tasks

without severe pain. Accordingly, the plaintiff is a person with a disability within the meaning of

the ADA.

        8.           Plaintiff visited the Premises on August 28, 2015, August 1, 2016, August 18,

2017, and August 24, 2018 prior to instituting this action). At the time he visited the Premises,



                                                   2
      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 3 of 25 PageID #:3



Plaintiff suffered from a “qualified disability” under the ADA and required the use of a handicap

parking space and the use of other means of accessibility for persons with disabilities because of

the physical limitations caused by his disabilities. Plaintiff personally visited the Premises, but

because of the physical limitations associated with this disabilities, he was denied full and equal

access and full and equal enjoyment of the facilities, services, goods and amenities within the

Premises, even though he would be classified as a “bona fide patron”.

        9.      Plaintiff, in his individual capacity, will absolutely return to the Premises in the

near future and avail himself to the services offered at the Premises when Defendant modifies the

Premises or modifies the policies and practices to accommodate individuals who have physical

disabilities. Plaintiff frequently travels to Illinois and averages at least two (2) to three (3) trips

per year for the past ten (10) years.

        10.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

aware that it would be a futile gesture to return to the Premises as long as those violations exist,

and Plaintiff is not willing to suffer additional discrimination.

        11.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

result of Defendant’s discrimination until Defendant is compelled to comply with the

requirements of the ADA.

        12.     Plaintiff would like to be able to be a patron of the Premises in the near future and

be able to enjoy the goods and services that are available to the able-bodied public, but is

currently precluded from doing so as a result of Defendant’s discriminatory conduct as described

herein. Plaintiff will continue to be precluded from using the Premises until corrective measures

are taken at the Premises to eliminate the discrimination against persons with physical

disabilities.



                                                  3
      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 4 of 25 PageID #:4



        13.     Completely independent of his personal desire to have access to this place of

public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

purpose of discovering, encountering and engaging discrimination against the disabled in public

accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

personally visits the public accommodation; engages all of the barriers to access, or at least of

those that Plaintiff is able to access; tests all of those barriers of access to determine whether and

the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

discrimination; and subsequently returns to the Premises in the near future to verify its

compliance or non-compliance with the ADA and to otherwise use the public accommodation as

members of the able-bodied community are able to do. Independent of other subsequent visits,

Plaintiff also intends to visit the Premises regularly to verify its compliance or non-compliance

with the ADA, and its maintenance of the accessible features of the Premises. In this instance,

Plaintiff, in Plaintiff’s individual capacity and as a “tester”, visited the Premises, encountered

barriers to access at the Premises, engaged and tested those barriers, suffered legal harm and

legal injury and will continue to suffer such harm and injury as a result of the illegal barriers to

access and the violations of the ADA set forth herein. It is Plaintiff’s belief that said violations

will not be corrected without Court intervention, and thus Plaintiff will suffer legal harm and

injury in the near future.

        14.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

Defendant modifies the Premises or modifies the policies and practices to accommodate

individuals who have physical disabilities to confirm said modifications have been completed in

accordance with the requirements of the ADA.




                                                  4
     Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 5 of 25 PageID #:5



               VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       15.      On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

       16.      Congress found, among other things, that:

             a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number shall increase as the population continues to grow older;

             b. historically, society has tended to isolate and segregate individuals with

                disabilities and, despite some improvements, such forms of discrimination against

                disabled individuals continue to be a pervasive social problem, requiring serious

                attention;

             c. discrimination against disabled individuals persists in such critical areas as

                employment, housing, public accommodations, transportation, communication,

                recreation, institutionalization, health services, voting and access to public

                services and public facilities;

             d. individuals with disabilities continually suffer forms of discrimination, including

                outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, failure to make modifications to

                existing facilities and practices, exclusionary qualification standards and criteria,

                segregation, and relegation to lesser services, programs, benefits, or other

                opportunities; and



                                                  5
      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 6 of 25 PageID #:6



             e. the continuing existence of unfair and unnecessary discrimination and prejudice

                denies people with disabilities the opportunity to compete on an equal basis and to

                pursue those opportunities for which our country is justifiably famous, and costs

                the United States billions of dollars in unnecessary expenses resulting from

                dependency and nonproductivity.

42 U.S.C. §12101(a)(1)-(3),(5) and (9).

       17.      Congress explicitly stated that the purpose of the ADA was to:

             a. provide a clear and comprehensive national mandate for elimination of

                discrimination against individuals with disabilities;

             b. provide clear, strong, consistent, enforceable standards addressing discrimination

                against individuals with disabilities; and

             c. invoke the sweep of congressional authority, including the power to enforce the

                fourteenth amendment and to regulate commerce, in order to address the major

                areas of discrimination faced on a daily basis by people with disabilities.

42 U.S.C. §12101(b)(1)(2) and (4).

       18.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

provides services to the general public and must be in compliance therewith.

       19.      Defendant has discriminated, and continues to discriminate against Plaintiff and

others who are similarly situated by denying access to and full and equal enjoyment of goods,

services, facilities, privileges, advantages and/or accommodations located at the Premises, as

prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).



                                                  6
      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 7 of 25 PageID #:7



        20.      Plaintiff has visited the Premises and has been denied full and safe equal access to

the facilities, and therefore suffered an injury in fact.

        21.      Plaintiff will return to the Premises in the near future and enjoy the goods,

services, facilities, privileges, advantages and/or accommodations at the Premises on a planned,

or a spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by

Defendant’s failure and refusal to provide persons with disabilities with full and equal access to

its facilities at the Premises. Therefore, Plaintiff continues to suffer from discrimination and

injury due to the architectural barriers that are in violation of the ADA.

        22.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General promulgated Federal Regulations to

implement the requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA

Accessibility Guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, under which

said Department may obtain civil penalties of up to $55,000.00 for the first violation and

$110,000.00 for each subsequent violation. 1

        23.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Michael Jordan’s

Restaurant and Bar:

              a. Failing to provide seating for a person with a disability that has the correct clear

                 floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                 and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards;

1
  Effective April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00
to $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent
violations. See 28 C.F.R. §§36 and 85.


                                                    7
      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 8 of 25 PageID #:8



             b. Providing counter heights exceeding 36 inches making it impossible to service a

                person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1 and

                904.4.2 and/or §§4.32.4, 5.2, 5.3 and 5.4 of the 1991 ADA Standards;

             c. Failing to provide accessible seating for a person with a disability at a bar or

                adjacent table in the bar area, in violation of 2010 ADAAG §§902, 902.1 and

                902.3 and/or §4.32.4 of the 1991 ADA Standards;

             d. Failing to provide seating for a person with a disability that has the correct clear

                floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards; and

             e. Failing to provide a sufficient amount of seating when dining surfaces are

                provided for the consumption of food or drink for a person(s) with a disability in

                violation of 2010 ADAAG §§226, 226.1, 902, 305 and 306

       24.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the General Area of

Men’s Rest Restroom inside Michael Jordan’s restaurant and Eno:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards;.

             b. Failing to provide the proper insulation or protection for the plumbing or other

                sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards;



                                                  8
      Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 9 of 25 PageID #:9



             c. Failing to provide a urinal designed for a person with a disability where the

                horizontal projection of the urinal is not at a minimum of 13.5 inches in violation

                of 2010 ADAAG §§605 and 605.2 and/or §§4.18 and 4.22.5 of the 1991 ADA

                Standards;

             d. Failing to provide mirror(s) located above lavatories or countertops at the proper

                height above the finished floor in violation of 2010 ADAAG §§603 and 603.3

                and/or §§4.19 and 4.19.6 of the 1991 ADA Standards; and

             e. Failing to provide the correct opening width for a forward approach into a urinal,

                stall door or lavatory in violation of 2010 ADAAG §§305, 305.7.1, 404, 605.3

                and 606.2 and/or §§4.18.3 and 4.2.5 of the 1991 ADA Standards.

       25.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Accessible Stall

of theMen’s Restroom inside Michael Jordan’s Restaurant and Eno:

             a. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standard;

             b. Failing to provide the proper spacing between a grab bar and an object projecting

                out of the wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609,

                609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards;

             c. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

                the finished floor measured to the top of the gripping surface in violation of 2010




                                                 9
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 10 of 25 PageID #:10



                ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the

                1991 ADA Standards;

             d. Failing to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

                4.2.5 and 4.1.3 of the 1991 ADA Standards; and

             e. Failing to provide the water closet in the proper position relative to the side wall

                or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

                and 4.17.3 of the 1991 ADA Standards.

       26.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Eno:

             a. Failing to provide bilateral handrails on a ramp that has a rise greater than 6

                inches or in a horizontal projection greater than 72 inches in violation of 2010

                ADAAG §§405, 405.1, 405.8 and 505 and/or §§4.8, 4.8.1, 4.8.2 and 4.8.5 of the

                1991 ADA Standards

       27.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Eno’s Bar and Sales

Counter:

             a. Providing counter heights exceeding 36 inches making it impossible to service a

                person with a disability in violation of 2010 ADAAG §§904, 904.4, 904.4.1 and

                904.4.2 and/or §§4.32.4, 5.2, 5.3 and 5.4 of the 1991 ADA Standards;




                                                  10
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 11 of 25 PageID #:11



             b. Failing to provide accessible seating for a person with a disability at a bar or

                adjacent table in the bar area, in violation of 2010 ADAAG §§902, 902.1 and

                902.3 and/or §4.32.4 of the 1991 ADA;

             c. Failing to provide seating for a person with a disability that has the correct clear

                floor space for forward approach in violation of 2010 ADAAG §§902, 902.2, 305

                and 306 and/or §§4.2.4, 4.2.5, 4.32.2 and 4.5 of the 1991 ADA Standards; and

             d. Failing to provide a sufficient amount of seating when dining surfaces are

                provided for the consumption of food or drink for a person(s) with a disability in

                violation of 2010 ADAAG §§226, 226.1, 902, 305 and 306.

       28.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the General Area of

InterContinental’s First Floor Men’s Restroom:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards;

             b. Failing to provide the proper insulation or protection for the plumbing or other

                sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards; and

             c. Failing to provide an additional accessible toilet compartment complying with

                2010 ADAAG §604.8.2 when there are six (6) or more water closets or urinals in




                                                 11
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 12 of 25 PageID #:12



                any combination in violation of 2010 ADAAG §§213, 213.3 and 213.3.1 and/or

                §§4.22, 4.22.1, 4.22.4 and 4.23.4 of the 1991 ADA Standards.

       29.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Accessible Stall

of InterContinental’s First Floor Men’s Restroom::

             a. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards;

             b. Failing to provide grab bars at 33 inches minimum and 36 inches maximum above

                the finished floor measured to the top of the gripping surface in violation of 2010

                ADAAG §§604, 604.5, 609 and 609.4 and/or §§4.17.6, 4.26 and 4.26.2 of the

                1991 ADA Standards;

             c. Failing to provide toilet paper dispensers in the proper position in front of the

                water closet or at the correct height above the finished floor in violation of 2010

                ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards; and

             d. Failing to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

                4.2.5 and 4.1.3 of the 1991 ADA Standards.

       30.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Accessible Stall

of InterContinental’s Second Floor Men’s Restroom:



                                                 12
Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 13 of 25 PageID #:13



     a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

        exceeding the limits for a person with a disability in violation of 2010 ADAAG

        §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

        Standards;

     b. Failing to provide operable parts that are functional or are in the proper reach

        ranges as required for a person with a disability (the lock does not function

        properly) in violation of 2010 ADAAG §§309, 309.1, 309.3 and 309.4 and/or

        §§4.27, 4.27.3 and 4.27.4 of the 1991 ADA Standards.

     c. Failing to provide the proper insulation or protection for the plumbing or other

        sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

        §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards;

     d. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

        609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards;

     e. Failing to provide the proper spacing between a grab bar and an object projecting

        out of the wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609,

        609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards;

     f. Providing grab bars of improper horizontal length or spacing on the back or side

        wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

        and/or §§4.26 and 4.26.2 of the 1991 ADA Standards;

     g. Failing to provide a coat hook within the proper reach ranges for a person with a

        disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

        4.2.5 and 4.1.3 of the 1991 ADA Standards; and




                                        13
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 14 of 25 PageID #:14



             e. Failing to provide the water closet in the proper position relative to the side wall

                or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

                and 4.17.3 of the 1991 ADA Standards.

       31.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Pool Area:

             a. Failing to provide at least two accessible means of entry at a pool as required for

                persons with a disability such as a pool lift chair, sloped entry, transfer wall or

                transfer platform in violation of 2010 ADAAG §§242, 242.1 and 242.2 and/or

                §§4.11, 4.8, 4.8.1 and 4.8.2 of the 1991 ADA Standards.

       32.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in the Men’s Locker

Room at the Pool and Fitness Center:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability (the General Door to the

                Restrooms) in violation of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4

                and/or §4.13.11 of the 1991 ADA Standards;

             b. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability (the Men’s Restroom Door) in

                violation of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or

                §4.13.11 of the 1991 ADA Standards;




                                                  14
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 15 of 25 PageID #:15



             c. Providing surfaces that include changes in levels greater than 0.5 inches in

                violation of 2010 ADAAG §§206, 206.1, 206.2, 206.2.2, 303 and 403.3 and/or

                §§4.8.5 and 4.3.8 of the 1991 ADA Standards;

             d. Failing to provide the proper insulation or protection for the plumbing or other

                sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards;

             e. Failing to provide a urinal designed for a person with a disability where the rim

                height is no more than 17 inches from the finished floor in violation of 2010

                ADAAG §§605 and 605.2 and/or §§4.18, 4.18.2 and 4.22.5 of the 1991 ADA

                Standards;

             f. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

                609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards;

             g. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards; and

             f. Failing to provide toilet paper dispensers in the proper position in front of the

                water closet or at the correct height above the finished floor in violation of 2010

                ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

       33.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Lower Fifth Floor

Accessible Men’s Restroom:




                                                15
Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 16 of 25 PageID #:16



     a. Providing a swinging door or gate with improper maneuvering clearance(s) due to

        a wall or some other obstruction that does not comply with the standards set forth

        in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1 and/or

        §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards;

     b. Providing pathways and surfaces that are too steep because they include changes

        in levels greater than 0.5 inches in violation of 2010 ADAAG §§206, 206.1,

        206.2, 206.2.2, 303 and 403.3 and/or §§4.8.5 and 4.3.8 of the 1991 ADA

        Standards;

     c. Failing to provide sufficient clear floor space around a water closet without any

        obstructing elements in this space in violation of 2010 ADAAG §§603, 603.2,

        603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991

        ADA Standards;

     d. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

        609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards;

     e. Failing to provide a urinal designed for a person with a disability where the rim

        height is no more than 17 inches from the finished floor in violation of 2010

        ADAAG §§605 and 605.2 and/or §§4.18, 4.18.2 and 4.22.5 of the 1991 ADA

        Standards;

     f. Failing to provide toilet paper dispensers in the proper position in front of the

        water closet or at the correct height above the finished floor in violation of 2010

        ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards;




                                        16
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 17 of 25 PageID #:17



             g. Failing to provide the water closet in the proper position relative to the side wall

                  or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

                  and 4.17.3 of the 1991 ADA Standards;

             h. Failing to provide proper signage for an accessible restroom or failure to redirect

                  a person with a disability to the closest available accessible restroom facility in

                  violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8, 703, 703.1, 703.2, 703.5

                  and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA Standards;

             i.   Failing to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§306, 306.1, 306.3 and

                  306.3.1 and/or §4.24.3 of the 1991 ADA Standards; and

             g. Failing to provide the correct opening width for a forward approach into a urinal,

                  stall door or lavatory in violation of 2010 ADAAG §§305, 305.7.1, 404, 605.3

                  and 606.2 and/or §§4.18.3 and 4.2.5 of the 1991 ADA Standards.

       34.        Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Upper Fifth Floor

Men’s Restroom (near Medinah):

             a. Failing to provide sufficient clear floor space around a water closet without any

                  obstructing elements in this space (there is no “handicap accessible” stall) in

                  violation of 2010 ADAAG §§603, 603.2, 603.2.3, 604, 604.3 and 604.3.1 and/or

                  §§4.16, 4.16.2, 4.22 and 4.22.3 of the 1991 ADA Standards;

             b. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG



                                                  17
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 18 of 25 PageID #:18



                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards;

             c. Failing to provide the proper insulation or protection for the plumbing or other

                sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards;

             d. Failing to provide a urinal designed for a person with a disability where the rim

                height is no more than 17 inches from the finished floor in violation of 2010

                ADAAG §§605 and 605.2 and/or §§4.18, 4.18.2 and 4.22.5 of the 1991 ADA

                Standards; and

             h. Failing to provide proper knee clearance for a person with a disability under a

                counter or sink element in violation of 2010 ADAAG §§306, 306.1, 306.3 and

                306.3.1 and/or §4.24.3 of the 1991 ADA Standards.

       35.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Eighth Floor Men’s

Restroom:

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards;

             b. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction that does not comply with the standards set forth




                                                18
Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 19 of 25 PageID #:19



          in 2010 ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1 and/or

          §§4.13, 4.13.3 and 4.13.6 of the 1991 ADA Standards;

     c. Failing to provide the proper insulation or protection for the plumbing or other

          sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

          §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards;

     d. Failing to provide a urinal designed for a person with a disability where the rim

          height is no more than 17 inches from the finished floor in violation of 2010

          ADAAG §§605 and 605.2 and/or §§4.18, 4.18.2 and 4.22.5 of the 1991 ADA

          Standards;

     e. Failing to provide toilet paper dispensers in the proper position in front of the

          water closet or at the correct height above the finished floor in violation of 2010

          ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards;

     f. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

          609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards;

     g. Failing to provide a coat hook within the proper reach ranges for a person with a

          disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

          4.2.5 and 4.1.3 of the 1991 ADA Standards;

     h. Failing to provide a paper towel dispenser at the correct height above the finished

          floor in violation of 2010 ADAAG §§606, 606.1 and 308 and/or §§4.16.6, 4.27,

          4.27.3, 4.22.7 and 4.23.7 of the 1991 ADA Standards; and

     i.   Failing to provide the water closet in the proper position relative to the side wall

          or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2

          and 4.17.3 of the 1991 ADA Standards.



                                           19
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 20 of 25 PageID #:20



       36.        Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Second Floor Men’s

Restroom (near Exec Tower Adler):

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG

                  §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                  Standards;

             b. Failing to provide a urinal designed for a person with a disability where the

                  horizontal projection of the urinal is not at a minimum of 13.5 inches in violation

                  of 2010 ADAAG §§605 and 605.2 and/or §§4.18 and 4.22.5 of the 1991 ADA

                  Standards;

             c. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

                  609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards;

             d. Failing to provide toilet paper dispensers in the proper position in front of the

                  water closet or at the correct height above the finished floor in violation of 2010

                  ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards; and

             j.   Failing to provide a coat hook within the proper reach ranges for a person with a

                  disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

                  4.2.5 and 4.1.3 of the 1991 ADA Standards.

       37.        Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against




                                                  20
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 21 of 25 PageID #:21



Plaintiff as a result of, inter alia, the following specific violations found in Second Floor Men’s

Restroom (near Exec Tower Prime Rooms III):

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG

                  §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                  Standards;

             b. Failing to provide the proper insulation or protection for the plumbing or other

                  sharp or abrasive objects under a sink or countertop in violation of 2010 ADAAG

                  §§606 and 606.5 and/or §4.24.6 of the 1991 ADA Standards;

             c. Failing to provide a urinal designed for a person with a disability where the

                  horizontal projection of the urinal is not at a minimum of 13.5 inches in violation

                  of 2010 ADAAG §§605 and 605.2 and/or §§4.18 and 4.22.5 of the 1991 ADA

                  Standards; and

             k. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

                  609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards.

       38.        Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found relating to the Ramp to

and from Historic Tower:

             l.   Failing to provide bilateral handrails on a ramp that has a rise greater than 6

                  inches or in a horizontal projection greater than 72 inches in violation of 2010

                  ADAAG §§405, 405.1, 405.8 and 505 and/or §§4.8, 4.8.1, 4.8.2 and 4.8.5 of the

                  1991 ADA Standards.



                                                  21
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 22 of 25 PageID #:22



       39.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against

Plaintiff as a result of, inter alia, the following specific violations found in Eleventh Floor Men’s

Restroom (New Tower Grand):

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG

                §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                Standards;

             b. Failing to provide a urinal designed for a person with a disability where the rim

                height is no more than 17 inches from the finished floor in violation of 2010

                ADAAG §§605 and 605.2 and/or §§4.18, 4.18.2 and 4.22.5 of the 1991 ADA

                Standards;

             c. Failing to provide grab bar(s) in violation of 2010 ADAAG §§604, 604.5, 609 and

                609.4 and/or §§4.26 and 4.26.1 of the 1991 ADA Standards;

             d. Providing grab bars of improper horizontal length or spacing on the back or side

                wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                and/or §§4.26 and 4.26.2 of the 1991 ADA Standards; and

             e. Failing to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,

                4.2.5 and 4.1.3 of the 1991 ADA Standards.

       40.      To the best of Plaintiff’s belief and knowledge, at the time of filing this lawsuit

Defendant has failed to eliminate the specific violations set forth in paragraphs 23-39 above.




                                                 22
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 23 of 25 PageID #:23



       41.     Although Defendant is charged with having knowledge of the violations,

Defendant may not have had actual knowledge of said violations until this Complaint made

Defendant aware of same

       42.     To date, the readily achievable barriers and violations of the ADA still exist and

have not been remedied or altered in such a way as to effectuate compliance with the provisions

of the ADA.

       43.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

comply with the ADA. To the extent the Premises, or portions thereof, existed and were

occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

continuing obligation to remove architectural barriers at the Premises where removal was readily

achievable, as required by 28 C.F.R. §36.402.

       44.     To the extent the Premises, or portions thereof, were constructed for occupancy

after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an

obligation to design and construct such Premises such that it is readily accessible to and usable

by individuals with disabilities, as required by 28 C.F.R. §36.401.

       45.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

was required to make the Premises, a place of public accommodation, accessible to persons with

disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has

failed to comply with this mandate.

       46.     Plaintiff has retained undersigned counsel for the filing and prosecution of this

action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

Defendant, pursuant to 42 U.S.C. §12205.




                                                23
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 24 of 25 PageID #:24



       47.      The violations alleged in paragraphs 23-39 above are readily achievable to modify

in order to bring the Premises or the Facility/Property into compliance with the ADA.

       48.      In the instances where the 2010 ADAAG Standards do not apply to the violations

listed in paragraphs 23-39 above, the 1991 ADA Standards apply.

       49.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

Plaintiff’s injunctive relief, including entering an Order to alter the Premises to make them

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA and closing the Premises until the requisite modifications are completed.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

             1. This Court declare that the Premises owned, operated and/or controlled by

                Defendant is in violation of the ADA;

             2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                facilities to make them accessible to and usable by individuals with disabilities to

                the full extent required by Title III of the ADA;

             3. This Court enter an Order directing Defendant to evaluate and neutralize its

                policies, practices and procedures toward persons with disabilities, for such

                reasonable time so as to allow Defendant to undertake and complete corrective

                procedures to the Premises;

             4. This Court award reasonable attorneys’ fees, all costs (including, but not limited

                to the court costs and expert fees) and other expenses of suit to Plaintiff; and

             5. This Court award such other and further relief as it may deem necessary, just and

                proper.



                                                  24
    Case: 1:19-cv-00625 Document #: 1 Filed: 01/31/19 Page 25 of 25 PageID #:25



                                      Respectfully submitted,

                                      HOWARD COHAN

                                      By: /s/ Marshall J. Burt
                                      One of his attorneys

Marshall J. Burt, Esq.
The Burt Law Group, Ltd.
77 W. Washington, Ste 1300
Chicago, IL 60602
312-419-1999
marshall@mjburtlaw.com
IARDC #6198381




                                        25
